Citation Nr: 1805853	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  16-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.G.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1949 to February 1955 and from March 1955 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran's service-connected residuals of a gunshot wound to the left wrist and cold injury residuals involving his left and right foot render him unable to secure and maintain substantially gainful physical or sedentary employment throughout the appeal period.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2011, the Veteran filed a formal claim seeking entitlement to a TDIU caused by his service-connected anxiety disorder and cold injury residuals affecting his right and left feet, which he has asserted prevent him from securing and following a substantial gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability dated February 2011 and December 2016.  

After review of the record, the Board finds the evidence of record supports a finding that the Veteran's service-connected left wrist disability, in conjunction with his service-connected left and right foot cold injury residual disabilities, have rendered him unemployable throughout the appeal period.  

As an initial matter, the Board notes the Veteran has met the schedular criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) since September 30, 2010.  

The Veteran's service-connected disabilities include residuals of a gunshot wound to the left wrist which, effective July 7, 2005, is rated 10 percent disabling; cold injury residuals affecting his left and right foot which are rated 20 and 10 percent disabling, respectively; and an anxiety disorder which is rated 30 percent disabling, with a combined rating of 60 percent as of that date.  However, effective September 30, 2010, PTSD is rated 50 percent disabling, bringing his combined rating to 70 percent, which meets the schedular criteria for TDIU.  

Nevertheless, the Board notes that, effective March 4, 2013, the Veteran's cold injury residuals to his left and right foot are both rated 30 percent disabling, bringing his combined rating to 80 percent.  Therefore, the Veteran has met the schedular criteria for entitlement to TDIU throughout the appeal period.  

The evidence shows the Veteran stopped going to school during the 7th grade but earned his GED while he was in the military and attended college after service.  He did not, however, earn a degree or certificate as a result of his collegiate studies.  See July 2009 VA Mental Disorders examinations dated July 2009 and November 2010.  The evidence also shows the Veteran was employed as a Truck Driver with River Oaks Mobile Homes from 1977 until he retired in 1989.  See VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability dated February 2011.  

In support of his claim, the Veteran has asserted that, during his employment, he was unable to hold the clutch of the truck for the necessary period of time and that his feet are weak and prevent him from standing any length of time.  See Id.  During the October 2017 Board hearing, the Veteran testified that his doctors have told him he cannot stand for more than 10 to 15 minutes and that he is unable to walk long distances or use his left hand.  

The medical evidence of record supports the Veteran's assertions and, in fact, reflects that his service-connected left wrist and bilateral foot disabilities prevent him from performing the physical tasks necessary to obtain and maintain physical or sedentary employment.  

With respect to the Veteran's bilateral foot cold injury residual disabilities, the evidence shows the Veteran experiences a lack of stamina, weakness, fatigue, and pain which impact his ability to perform any employment that requires that he stand or walk for long periods of time.  See e.g., VA Cold Injury examination reports dated August 2011 and May 2014.  Similarly, an April 2014 private treatment record reflects that, due to the Veteran's bilateral foot disability, he is 90 percent impaired from any activity which would involve normal foot function as far as walking is concerned.  Notably, the May 2015 VA examiner stated that the Veteran's cold injury residual disabilities impact his ability to work, as he would experience increased symptoms with duties of a physical nature.  

As for his left wrist disability, the evidence shows the Veteran experiences pain, limited motion, weakness, stiffness, and decreased grip and hand strength, which results in problems lifting items and difficulty with fine movement.  See e.g., VA November 2010 Joints examination; August 2011 Cold Injury examination; November 2012 Wrist examination; and October 2016 Housebound and Aid and Attendance examination.  The May 2014 VA examiner noted the Veteran's symptoms are worse with overuse and physical activities and stated that his left wrist disability impacts his ability to work, as he would experience increased symptoms with duties of a physical nature.  

Given the functional impairment caused by the Veteran's left wrist and bilateral foot disabilities, the Board finds the Veteran is unable to secure or maintain substantially gainful employment, including physical employment which would require standing or walking for extended periods of time or sedentary employment which would likely require significant use of his left hand.  

The Board's conclusion is supported by several medical opinions submitted by the Veteran in support of his claim, which state that the Veteran's service-connected conditions have decreased his employability and prevent him from obtaining or keeping gainful employment.  See February 2013 statement from Dr. Luther and September 2014 statement from Dr. Darnell.  

Based on the foregoing reasons, the Board finds the preponderance of the evidence supports a finding that the Veteran's service-connected residuals of a gunshot wound to the left wrist and cold injury residuals to his left and right foot combine to render him unemployable.  Therefore, the claim of entitlement to a TDIU is granted.  


ORDER

Entitlement to a TDIU is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


